Matter of Tamari E. v Auther L. (2015 NY Slip Op 01799)





Matter of Tamari E. v Auther L.


2015 NY Slip Op 01799


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2013-06939
2013-06942
 (Docket Nos. V-12233-07, V-12548-07, V-19268-11, V-29660-11, P-19256-11)

[*1]In the Matter of Tamari E. (Anonymous), respondent,
vAuther L. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Auther L. (Anonymous), appellant, v 
vTamari E. (Anonymous), respondent. (Proceeding No. 2)


Rhea G. Friedman, New York, N.Y., for appellant.
Cheryl Gammone, Staten Island, N.Y., for respondent.
Karen P. Simmons, Brooklyn, N.Y. (Saira Wang and Janet Neustaetter of counsel), attorney for the children.

DECISION & ORDER
Appeals from two orders of the Family Court, Kings County (Anthony Cannataro, J.), both dated May 22, 2013. The first order, insofar as appealed from, granted the mother's motion to dismiss the father's petitions alleging a violation of an existing order of custody and visitation with respect to the subject child Jaydmrie. The second order dismissed the father's petition for joint legal custody and visitation with respect to the child Janelle.
ORDERED that the orders dated May 22, 2013, are affirmed insofar as appealed from, without costs or disbursements.
The Family Court correctly determined that it lacked exclusive continuing jurisdiction pursuant to Domestic Relations Law § 76-a(1) with respect to the child Jaydmrie, even though the father lived in New York, because the child had not maintained a significant connection with New York, and substantial evidence was no longer available in New York concerning Jaydmrie's "care, protection, training and personal relationships" (Domestic Relations Law § 76-a[1][a]; see Matter of Ramirez v Sygutowska, 91 AD3d 787, 787). Accordingly, the Family Court did not err in granting that branch of the mother's motion which was to dismiss the father's petitions alleging a violation of an existing order of custody and visitation with respect to Jaydmrie (see Matter of Ramirez v Sygutowska, 91 AD3d at 787).
The Family Court also correctly dismissed the father's petition for joint legal custody [*2]and visitation with respect to the child Janelle. New York State is not, and never was, Janelle's "home state" (Domestic Relations Law § 76[1]; see Matter of Agueda v Rodriguez, 103 AD3d 716, 717).
The parties' remaining contentions either are without merit or have been rendered academic in light of our determination.
SKELOS, J.P., BALKIN, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court